Citation Nr: 9930013	
Decision Date: 10/20/99    Archive Date: 10/29/99

DOCKET NO.  95-28 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a heart disability.

2.  Entitlement to service connection for a sinus disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1952 to 
September 1956.

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from a December 1994 rating action 
of the Boston, Massachusetts Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The Board remanded the 
case in October 1998 for further development.

In January 1996, the veteran testified at a personal hearing 
at the RO.  A transcript of that hearing is associated with 
the record.  


FINDING OF FACT

There is no competent medical evidence of a nexus between the 
veteran's currently demonstrated heart and sinus disorders 
and any in-service disease or injury.


CONCLUSION OF LAW

Well-grounded claims of service connection for a heart or 
sinus disability have not been presented.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The report of a September 1952 enlistment examination noted 
normal clinical evaluations of all systems and was silent for 
any defects or diagnoses.  A careful review of the service 
medical records reveals no complaints or treatment of a sinus 
condition.  The report of a November 1954 physical 
examination noted normal clinical evaluations of the sinuses 
and heart.  The veteran was also noted to have a nasal 
deviation to the left, caused undetermined, with occasional 
bleeding.  The report of a physical examination conducted in 
February 1956 also included normal evaluations of the sinuses 
and heart and the veteran's report of occasional pain in the 
chest, causes unknown.  The examining physician noted that 
all chest x-ray studies had been negative.  The report of a 
September 1956 discharge examination noted normal clinical 
evaluations of the sinuses and heart.  The examiner noted the 
veteran's complaints of pain and pressure in the chest and 
the 1956 chest x-rays which were negative.  

Post-service medical records include both private and VA 
records detailing treatment for sinus and heart complaints.  
A June 1984 discharge summary noted that the veteran 
presented with atypical chest pain and had had atypical chest 
pain for most of his life, not related to exertion.  His past 
history was considered "otherwise benign."  The diagnoses 
included coronary artery disease and cardiomyopathy.

An April 1989 discharge summary detailed the veteran's 
pertinent medical history and present course of treatment, 
including quadruple coronary artery bypass.  The veteran's 
history was significant for myocardial infarction five years 
prior and subsequent testing which had revealed significant 
coronary artery disease at that time.  

In August 1991, the veteran underwent sinus surgery.  It was 
noted that he had recurrent sinusitis and complained of nasal 
pain, nasal bleeding, difficulty breathing through his nose 
and an increase in respiratory symptoms.  The post-operative 
diagnoses included extensive pansinusitis bilaterally and 
extensive polypoid sinusitis.  

VA treatment records include an August 1993 chart extract 
which noted that the veteran had been disabled for 10 years, 
secondary to heart disease and a history of breathing 
problems of 5-6 years duration.

The veteran appeared at a January 1996 personal hearing at 
the RO and reiterated his claims of service connection.  He 
testified that he was treated for heart and sinus problems 
during service.  The veteran also testified that, shortly 
after service, he had sought treatment for a sinus condition 
from a private physician.  The veteran also recalled that he 
had told that physician about his heart complaints.  

When the Board initially reviewed the veteran's claim, it was 
noted that the veteran had referred to private treatment 
records pertaining to the claimed conditions, but those 
records had not been submitted.  The Board also noted that it 
was unclear from the record whether the veteran had even been 
awarded Social Security disability benefits.  The RO was 
instructed to advise the veteran that he should obtain and 
submit copies of any records of pertinent post-service 
medical treatment, including records from the physician 
referred to at the personal hearing.  In a February 1999 
letter to the veteran, the RO requested treatment records and 
also asked the veteran if he had ever been awarded Social 
Security disability benefits.  In an April 1999 letter to the 
veteran, the RO reminded the veteran that he should respond 
to the earlier request for information so that the processing 
of his claim could continue.  In an April 1999 statement, the 
veteran indicated that he had spoken with the private 
physician who had treated him shortly after service; however, 
that physician had been retired for more than 10 years and 
his records had been destroyed.

II.  Analysis

The threshold question to be answered in the veteran's appeal 
is whether he has presented evidence of well-grounded claims.  
If not, his application for service connection must fail, and 
there is no further duty to assist him in the development of 
his claims.  38 U.S.C.A. § 5107 (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Although a claim need not be conclusive, it must be 
accompanied by supporting evidence in order to be considered 
well grounded; an allegation is not enough.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  Generally, a well-
grounded claim requires (1) medical evidence of a current 
disability; (2) medical, or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and (3) medical evidence of a nexus between an 
in-service injury or disease and the current disability.  
Caluza v. Brown, 7 Vet. App. 498 (1995). 

Alternatively, a claim may be well grounded if the evidence 
of record, regardless of its date, shows that the veteran had 
a chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488 (1997).  If the disorder is not chronic, it may 
still be service connected if the disorder is observed in 
service or during an applicable presumptive period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present disorder to that 
symptomatology.  Id. at 496-497.

The evidentiary assertions by the appellant must be accepted 
as true for purposes of determining whether the claim is well 
grounded, except where the claim is beyond the competence of 
the person making the assertion.  King v. Brown, 5 Vet. App. 
19 (1993).  When the issue involves a medical question of 
diagnosis or causation, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Statements and testimony from lay witnesses or the appellant 
in this regard are not sufficient to establish a plausible 
claim as they are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In essence, the veteran contends that his sinus and heart 
conditions were incurred in service.  In this regard, such 
lay assertions are beyond the veteran's expertise (see King, 
supra), and the Board must look to other evidence of record 
to determine whether he has presented well-grounded claims of 
service connection. 

Medical evidence of record includes current diagnoses of the 
claimed conditions; however, there is no competent evidence 
regarding the etiology of those conditions.  The only 
evidence of record linking the veteran's currently 
demonstrated heart and sinus conditions to service is the 
veteran's own contentions and hearing testimony.  However, as 
a lay person, the veteran is not competent to offer a medical 
opinion.  See Grottveit; Espiritu, supra.  As such, no 
competent medical evidence has been submitted to show that 
the veteran's current complaints are related to service.  

While the service medical records include notations regarding 
chest pain and occasional nose bleeds, no competent medical 
evidence has been presented to demonstrate any relationship 
between the veteran's current sinus and heart disorders and 
disease or injury incurred in service.  Absent competent 
medical evidence which relates a present disability to 
service, the Board concludes that the veteran has not met his 
burden of submitting well-grounded claims.  See Caluza; 
Savage, supra.  

In claims that are not well-grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to his claim.  However, VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete his application.  This obligation depends upon 
the particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  

In the present case, a second remand, pursuant to 38 U.S.C.A. 
§ 5103(a) is not necessary.  The Board would note that, 
subsequent to the October 1998 remand, the RO notified that 
veteran of the need to submit information referable to 
treatment received by him for the claimed disabilities since 
service.  The veteran responded, however, that pertinent 
records were no longer available.  Where a claimant has 
indicated his inability to obtain a medical statement, 
38 U.S.C.A. § 5103(a) does not require VA to notify a 
claimant to obtain a document which is known to be 
unobtainable.  Franzen v. Brown, 9 Vet. App. 235 (1996).  
Consequently, the RO has met its burden under 38 U.S.C.A. 
§ 5103(a) by informing the veteran of the evidence necessary 
to complete his application for benefits. 

Finally, the Board has considered the "benefit of the 
doubt" doctrine:  however, as the veteran's claims do not 
meet the threshold of being well grounded, a weighing of the 
merits of the claims is not warranted and the benefit of the 
doubt doctrine is not for application.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

In making this determination, the Board has considered the 
veteran's hearing testimony.  While his testimony is 
considered credible insofar as he described his beliefs 
concerning the merits of his claim, as noted earlier, he is 
not competent to testify as to medical diagnosis or etiology.


ORDER

As well-grounded claims have not been presented, service 
connection for a heart disability and a sinus disability is 
denied.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

